Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on May 2, 2022.
Claims 9, 15, 18, and 20 are canceled.
Claims 22-23 are added.
Claims 1-8, 1-14, 16-17, 19, and 21 are amended.
Claims 1-17, 19, and 21 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10-12, 14, 16-17, 19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto) in view of Hans-Ludwig Voss (EP 1201539 A, herein, Voss).
Regarding claim 1, Hiramoto discloses a filling device (“bag filling and packaging machine” – Col. 1, lns 9-10)
for filling bags (1 – Fig. 1) with a respective unsealed upper end (1a) and at least two layers (Fig. 3b) lying on top of one another, the filling device comprising:
a filling station for filling the bags (“a filling step” – Col. 2, ln 15 and Col. 3, lns 31-33), 
at least one layer-moving device (10, 12a, 12b) for moving said at least one layer of the bag in relation to said at least one second layer, with which it is possible to have an impact upon the layers of the bag (Col. 3, lns 46-49), wherein the layer-moving device is arranged in front of the filling station (Col. 2, lns 14-17), and 
at least one retaining device (2a, 2b – Fig. 3) with which the bags can be held in the at least one layer-moving device, wherein the retaining device holds the layers of the bag in such a way that they are compressed (Col. 3, lns 25-34). 
Hiramoto does not expressly disclose a transport device configured to transport the bag from the layer-moving device to the filling station such that the layers of the bag lie on top of one another, the interior of the bag is free of tools while the bag is being transported, and no fluid or ambient air gets into the interior of the bag.
Voss teaches a transport device (24, 26, 31 – Fig. 3) configured to transport the bag (21) from the layer-moving device to the filling station (Para [0020], lns 198-202)such that the layers of the bag lie on top of one another (Fig. 3), the interior of the bag is free of tools while the bag is being transported, and no fluid or ambient air gets into the interior of the bag (Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling device as disclosed by Hiramoto with a transport device configured to transport the bag from the layer-moving device to the filling station such that the layers of the bag lie on top of one another, the interior of the bag is free of tools while the bag is being transported, and no fluid or ambient air gets into the interior of the bag as taught by Voss in order to further increase the speed at which each bag is filled. 


Regarding claim 2, Hiramoto in view of Voss teaches the filling unit as recited above, wherein at least one means of support (Hiramoto, 58, 60 – Fig. 1), to hold a bag in the layer-moving device, is provided for, which remains stationary within the filling device prior to and during the time that the layer-moving device is having an impact (Hiramoto, Col. 5, lns 20-54, Figs. 2a-3e).

Regarding claim 3, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the layer-moving device comprises at least one fluid nozzle (Hiramoto, 22), with which a jet of a fluid can be directed at the top of the bag (Hiramoto, Col. 5, lns 55-58, Figs. 2c, 3c, and 4c).

Regarding claim 4, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the fluid is a gas which is subject to excess pressure (Hiramoto, Col. 5, lns 55-58, Figs. 2c, 3c, and 4c).

Regarding claim 5, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the fluid nozzle is designed in such a way that the jet of fluid (Hiramoto, 24) is oriented towards a longitudinal axis of the bag (Hiramoto, Fig. 1).

Regarding claim 8, Hiramoto in view of Voss teaches the filling unit as recited above,  wherein at least one valve (Hiramoto, 24) is provided for, with which the jet of fluid can be conducted through a source of excess pressure (“compressed air source” – Hiramoto, Col. 3, lns 60-61).
Regarding claim 10, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the layer-moving device comprises at least one suction device (Hiramoto, 12), which engages with the outside of a layer of the bag (Hiramoto, Figs. 3a-3c).

Regarding claim 11, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the suction device touches the upper end (Hiramoto, 1a) of the bag or overlaps the upper edge of the bag (Hiramoto, Fig. 3a).

Regarding claim 12, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the layer-moving device comprises at least two suction devices (Hiramoto, 12a, 12b), and at least one suction device in the at least two suction devices is provided for on each side of the bag, wherein at least two suction devices are offset from one another on the plane of the bag (Hiramoto, Figs. 3a-3c).

Regarding claim 14, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the suction device is placed on at least one supporting element (See Hiramoto, Fig. 1 below), in regard to which the supporting element remains fixed within the filling unit while the layer-moving device is in operation (Hiramoto, Col. 3, lns 38-50 and Col. 5, lns 14-42).

    PNG
    media_image1.png
    718
    393
    media_image1.png
    Greyscale

Hiramoto, Fig. 1

Regarding claim 16, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the at least one retaining device is configured to grip the bag underneath a suction device (Hiramoto, Fig. 1).
Regarding claim 17, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the at least one retaining device is designed in the shape of a bar and includes a gap in the area of a suction device and/or at least one recess (Hiramoto, Figs. 2a-2e).

Regarding claim 19, Hiramoto discloses a method for filling bags (1 – Fig. 1) with one respective unsealed upper end (1a) and at least two superimposed layers (Fig. 3b), wherein the filling is done at a filling station (“a filling step” – Col. 2, ln 15 and Col. 3, lns 31-33), the method comprising:
exerting an impact upon at least one layer of the bag, using at least one layer-moving device (10), in order to move said layer in relation to said at least one second layer (Col. 3, lns 46-49), wherein the layer-moving device is placed in front of the filling station (Col. 2, lns 14-17); and 
holding (via 2a, 2b – Fig. 3) the layers of the bag in such a way that they are compressed (Col. 3, lns 25-34).
Hiramoto does not expressly disclose transporting the bag from the laver-moving device to the filling station such that the interior of the bag is free of tools while the bag is being transported and no fluid or ambient air gets into the interior of the bag.
Voss teaches transporting (via 24, 26, 31 – Fig. 3) the bag (21) from the laver-moving device to the filling station (Para [0020], lns 198-202) such that the interior of the bag is free of tools while the bag is being transported and no fluid or ambient air gets into the interior of the bag (Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Hiramoto with transporting the bag from the laver-moving device to the filling station such that the interior of the bag is free of tools while the bag is being transported and no fluid or ambient air gets into the interior of the bag as taught by Voss in order to further increase the speed at which each bag is filled. 

Regarding claim 22, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the at least one means of support can be moved within the filling device with a stroke of a maximum of 10 mm (Hiramoto, Col. 5, lns 20-54, Figs. 3a-3e).

Regarding claim 23, Hiramoto in view of Voss teaches the filling unit as recited above, wherein the gas is air (Hiramoto, Col. 3, lns 52-54).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto) in view of Hans-Ludwig Voss (EP 1201539 A, herein, Voss) and further in view of Metz (US Patent No. 4,007,576). 
Regarding claim 6, Hiramoto in view of Voss teaches the filling unit as recited above.
Hiramoto in view of Voss does not expressly disclose that at least one electrode is provided for, with which the jet of fluid can be energized with an electric current.
Metz teaches that at least one electrode (42 – Fig. 2) is provided for, with which the jet of fluid can be energized with an electric current (Col. 4, lns 15-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling unit disclosed by Hiramoto in view of Voss so that at least one electrode is provided for, with which the jet of fluid can be energized with an electric current as taught by Metz in order to remove static charges from the bag. 

Regarding claim 7, Hiramoto in view of Voss and Metz teaches the filling unit as recited above, wherein the electrode is subordinated to the outlet of the fluid nozzle (Metz, Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling unit disclosed by Hiramoto in view of Voss so that the electrode is subordinated to the outlet of the fluid nozzle as taught by Metz in order to remove static charges from the bag.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto) in view of Hans-Ludwig Voss (EP 1201539 A, herein, Voss) and further in view of Lomerson, JR. et al. (US Pub. No. 2013/0082474, herein, Lomerson).
Regarding claim 13, Hiramoto in view of Voss teaches the filling unit as recited above.
Hiramoto in view of Voss does not expressly disclose that the suction device is a bellows suction cup.
Hiramoto does disclose that the suction device is a pair of suction cups (12a, 12b – Fig.1).
Lomerson teaches that a suction device is a bellows suction cup (12 – Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the suction cups of the suction device disclosed by Hiramoto in view of Voss so that they are bellows suction cups as taught by Lomerson in order to allow the suction device to more compact.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Ludwig Voss (EP 1201539 A, herein, Voss) in view of Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto).
Regarding claim 21, Voss discloses a form fill seal device (Fig. 1) comprising 
- a bag-forming device, with which successive tubular sections made of a tube material (4 – Fig. 3), the lower ends of which can each be equipped with a base (“the bottom weld seams” – Para [0018], lns 180-181), can be separated, to form bags (21) that are open at the top (“opening edges” – Para [0020], ln 194); 
- a filling device (at 42 in Fig. 4) for successively filing a product into the bags; 
- a head or base seam welding station (16, 17), with which upper openings of the bag can be closed (Para [0018], lns 180-181); 
- retaining devices (50 – Fig. 3), with which the bags can be held within at least one of the bag-forming device, the filling device, or the head or base seam welding station (Fig. 3);
- conveyors (51, 55), with which the bags can be individually placed between the bag-forming device, the filling device, or the head or base seam welding station (Fig. 4).
Voss does not expressly disclose that the filling device is designed in accordance with Claim 1.
Hiramoto teaches the filling device designed in accordance with Claim 1 as recited above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the form fill seal device disclosed by Voss with the filling device as taught by Hiramoto in order to further maintain the bag in the state of being open and to increase the operating speed of the form fill seal device (Hiramoto, Col. 2, lns 14-17).

Response to Arguments
Applicant’s arguments, see Pages 8-16, filed May 2, 2022, with respect to the rejection(s) of claim(s) 1-17, 19, and 21 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.
Examiner interprets Hiramoto in view of Hans-Ludwig Voss to teach the newly amended limitations of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 24, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731